Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “502” has been used to designate both the environment in Figure 5 and the first boundary of the first safety area in Figure 5 and in [0098].  
Reference character “810” has been used to designate both “determining whether the likelihood meets or exceeds a threshold likelihood" in [0118] and “determine a likelihood of a trajectory of an object intersecting the trajectory of the vehicle” in Figure 8. 
Reference character “812” has been used to designate both “controlling the vehicle based on the likelihood” in [0119] and “Likelihood exceeds or meets a threshold likelihood” in figured 8.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "500" in [0098] and "502" in Figure 5 have both been used to designate the environment of Figure 5. 
Reference characters “810” in [0118] and “812” in Figure 8 have both been used to designate the step of determining a likelihood exceeds or meets a threshold likelihood. 
References characters “812” in [0119] and “814” in Figure 8 have both been used to designate the step of controlling the vehicle based on the likelihood. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: “814” as shown in Figure 8.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-13, 15-17, and 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Noda et al. (US 10431094).
In regards to claim 1, Noda teaches a system comprising: (Fig 1)
one or more processors; (Col 5 lines 57-60, central controller 11 includes central processing unit.) and 
one or more computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations comprising: (Col 5 lines 57-61, central controller 11 includes memory storing programs.)
receiving a trajectory associated with a vehicle traversing through an environment; (Col 3 lines 61-67, vehicle information acquirer 9 acquires vehicle information including speed, acceleration, and angular velocity, which form a trajectory.)
determining a first safety area for the vehicle based on the trajectory; (Col 4 lines 20-50, planned travel area is extracted based on where the vehicle is going to travel in the future.)
determining a second safety area based on the trajectory; (Col 4 lines 51-63, crossing object existence area is determined based on the planned travel area and areas where there exist objects that are likely to cross the path of the vehicle in the future.)
receiving, from a sensor, sensor data associated with an environment through which the vehicle is traveling; (Col 5 lines 8-21, object detector 24 acquires distance measurements from distance measurement acquirer 3 using sensors.)
determining a subset of the sensor data associated with the first safety area and the second safety area; (Col 5 lines 22-28, filter unit 25 only extracts objects existing inside object detection area which is the combination of the planned travel area and the crossing object existence area.)
detecting an object represented in the subset of the sensor data; (Col 5 lines 22-28 filter unit 25 only extracts objects existing inside object detection area)
determining, based at least in part on the subset of the sensor data, a likelihood that the object will intersect with the trajectory; (Col 5 lines 28-38, short term predictions of object states and movements are determined. This in combination with the above host vehicle states provides a prediction of whether a collision is likely or unlikely, which is a likelihood.)
determining a modified acceleration profile associated with the vehicle based on the likelihood; (Col 5 lines 39-56, travel judgement unit 27 generates travel plan for host vehicle to reach a destination, this must include acceleration, deceleration, or constant acceleration which is an acceleration profile modified by the newly generated travel plan.) and 
controlling the vehicle based on the modified acceleration profile. (Col 5 lines 39-56, travel judgement unit 27 generates and outputs travel plan for host vehicle.)

In regards to claim 2, Noda teaches the system of claim 1, wherein: 
the trajectory comprises traversing through an intersection; (Col 4 lines 34-38, planned travel area includes at least taking a left turn at an intersection or traveling straight through an intersection.) and 
determining the second safety area is based at least in part on portion of the environment substantially perpendicular to the trajectory. (Col 4 lines 51-63, crossing object existence area is determined based on the planned travel area and areas where there exist objects that are likely to cross the path of the vehicle in the future. Fig 3, this includes an area that is perpendicular to the travel path of the host vehicle 30 when traveling through an intersection, notably 34a and 34d.)

In regards to claim 3, Noda teaches the system of claim 1, wherein the trajectory comprises a left turn, and wherein the second safety area comprises a region of the environment proximate a lane in which the vehicle is currently located. (Col 4 lines 34-38, planned travel area includes taking a left turn at an intersection. Fig 15, crossing object existence area 34 includes crosswalk area, stretching across and beyond the lane of the vehicle and intersection regions stretching in front of the lane of the vehicle.)

In regards to claim 4, Noda teaches the system of claim 1, wherein the second safety area is substantially perpendicular to the first safety area. (Col 4 lines 51-63, crossing object existence area is determined based on the planned travel area and areas where there exist objects that are likely to cross the path of the vehicle in the future. Fig 3, this includes an area that is perpendicular to the travel path of the host vehicle 30 when traveling through an intersection, notably 34a and 34d.)

In regards to claim 5, Noda teaches the system of claim 1, wherein determining an orientation of the second safety area is based at least in part on a line tangent to a point associated with the first safety area. (Col 6 lines 62-67, traveling directions of traffic lanes which are likely to cross the host vehicle in the future are determined as straight traveling directions. Fig 3, this includes areas perpendicular to the travel path of the host vehicle 30, notably 34a and 34d and the straight traveling direction is a line tangent to any point in the same direction as the traveling direction of the host vehicle extending in the length dimension of the planned travel area.) 

In regards to claim 6, Noda teaches a method comprising: (Figs 2, 6, 10, 14, 17)
receiving a trajectory associated with a vehicle; (Col 6 lines 12-17, in step S10, travel plan information is acquired, which includes trajectory.)
determining a first safety area based at least in part on the trajectory; (Col 6 lines 18-31, in step S20, planned travel area is extracted based on the are the vehicle will travel in the future.)
determining a second safety area based at least in part on the trajectory, the second safety area differing from the first safety area; (Col 6 lines 32-36, in step S30, crossing object area is determined based on the presence of objects likely to cross the host vehicle in the future.)
determining a subset of sensor data associated with one or more of the first or second safety areas; (Col 7 lines 64-67, in step S70, filtering is performed such that only objects within the object detection area are extracted, where the object detection area is the combination of the planned travel area and the crossing object area.)
determining a likelihood of a trajectory of an object represented in the subset of the sensor data intersecting the trajectory of the vehicle; (Col 8 lines 14-21, in step S80, states and movement predictions of objects are determined. This in combination with the above host vehicle states provides a prediction of whether a collision is likely or unlikely, which is a likelihood.) and 
controlling the vehicle based at least in part on the likelihood. (Col 8 lines 22-25, in step S90, a travel plan for the vehicle is determined based on the predictions and the vehicle is controlled.)

In regards to claim 7, Noda teaches the method of claim 6, wherein controlling the vehicle comprises: 
determining a modified acceleration profile associated with the vehicle based at least in part on the trajectory of the object; (Col 5 lines 39-56, travel judgement unit 27 generates travel plan for host vehicle to reach a destination, this must include acceleration, deceleration, or constant acceleration which is an acceleration profile modified by the newly generated travel plan.) and 
controlling the vehicle based at least in part on the modified acceleration profile. (Col 8 lines 22-25, a travel plan for the vehicle is determined based on the predictions and the vehicle is controlled.)

In regards to claim 10, Noda teaches the method of claim 6, wherein determining the second safety area further comprises: 
determining a first boundary associated with the first safety area; (Col 4 lines 20-50, planned travel area is extracted based on where the vehicle is going to travel in the future. This must include setting a boundary of the planned travel area otherwise the area would be undefined. The first boundary may be either a boundary to the left of the vehicle or to the right of the vehicle.)
determining an intersection between the first boundary and a line associated with a second boundary associated with the first safety area, based at least in part on the trajectory; (Fig 7, Col 9 lines 57-67, Col 10 lines 1-23, when, for example, the vehicle makes a leftwards lane change, which is a trajectory, the planned travel area follows initially a right lane, then swerves leftwards crossing a lane line, into a left lane. Initially the lane line serves as a line associated with a second boundary of the planned travel area, then when the turn is planned the right boundary of the planned travel area crosses over the lane line producing an intersecting point, the exact location of which must be known to fully define the planned travel area.) and 
determining the second safety area based on the intersection. (Fig 7, Col 4 lines 51-63, Col 10 lines 1-23, crossing object existence area is determined based on the planned travel area and areas where there exist objects that are likely to cross the path of the vehicle in the future, including vehicles likely to accelerate or decelerate in such a way as to interfere with the planned travel area.)

In regards to claim 11, Noda teaches the method of claim 6. 
Claim 11 recites a method having substantially the same features of claim 4 above, therefore claim 11 is rejected for the same reasons as claim 4. 

In regards to claim 12, Noda teaches the method of claim 6, wherein a first width of the first safety area is associated with a width of a lane in which the vehicle is currently situated, and a second width of the second safety area is associated with a width of an oncoming lane proximate the lane in which the vehicle is currently situated. (Col 4 lines 20-50, planned travel area is set as the lane the vehicle travels on, and as such is defined by that lane width. Col 6 lines 57-67, crossing object existence area is set as vehicle traffic lanes whose traveling directions point to the planned travel area, and as such is defined by that lane’s width.)

In regards to claim 13, Noda teaches the method of claim 6.
Claim 13 recites a method having substantially the same features of claim 3 above, therefore claim 13 is rejected for the same reasons as claim 3.

In regards to claim 15, Noda teaches the method of claim 6, wherein determining the second safety area is further based at least in part on a point associated with the vehicle. (Col 5 lines 8-21, distance measurements from the vehicle are detected, which are used to determined the presence of objects. These are all measured from a point on the vehicle and then used to determine the crossing object existence area.)

In regards to claim 16, Noda teaches one or more non-transitory computer-readable media storing instructions that, when executed, cause one or more processors to perform operations comprising: (Col 5 lines 57-61, central controller 11 includes memory storing programs executed by central processing unit.)
receiving a trajectory associated with a vehicle; (Col 3 lines 61-67, vehicle information including speed, acceleration, and angular velocity, which form a trajectory are acquired.)
determining a first safety area based at least in part on the trajectory; (Col 4 lines 20-50, planned travel area is extracted based on where the vehicle is going to travel in the future.)
determining a second safety area based at least in part on the trajectory, the second safety area differing from the first safety area; (Col 4 lines 51-63, crossing object existence area is determined based on the planned travel area and areas where there exist objects that are likely to cross the path of the vehicle in the future.)
determining a subset of sensor data associated with one or more of the first or second safety areas; (Col 5 lines 22-28, filter unit 25 only extracts objects existing inside object detection area which is the combination of the planned travel area and the crossing object existence area.)
determining a likelihood of a trajectory of an object represented in the subset of the sensor data intersecting the trajectory of the vehicle; (Col 5 lines 28-38, short term predictions of object states and movements are determined. This in combination with the above host vehicle states provides a prediction of whether a collision is likely or unlikely, which is a likelihood.) and 
controlling the vehicle based at least in part on the likelihood. (Col 5 lines 39-56, travel judgement unit 27 generates and outputs travel plan for host vehicle based on determinations.)

In regards to claim 17, Noda teaches the one or more non-transitory computer-readable media of claim 16, wherein controlling the vehicle comprises: 
determining a modified acceleration profile associated with the vehicle based at least in part on the trajectory of the object; (Col 5 lines 39-56, travel judgement unit 27 generates travel plan for host vehicle to reach a destination based on object determinations, this must include acceleration, deceleration, or constant acceleration which is an acceleration profile modified by the newly generated travel plan.) and 
controlling the vehicle based at least in part on the modified acceleration profile. (Col 5 lines 39-56, travel judgement unit 27 generates and outputs travel plan for host vehicle based on determinations.)

In regards to claim 20, Noda teaches the one or more non-transitory computer-readable media of claim 16.
Claim 20 recites a one or more non-transitory computer-readable media having substantially the same features of claim 10 above, therefore claim 20 is rejected for the same reasons as claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of Gassmann et al. (US 20200017102).
In regards to claim 8, Noda teaches the method of claim 6.
Noda does not teach: wherein controlling the vehicle further comprises: 
controlling the vehicle to decelerate to a stop based at least in part on the likelihood meeting or exceeding a threshold likelihood.
However, Gassmann teaches when it is determined that the likelihood of a collision is at or above a predetermined threshold probability, taking safety operations to avoid the collision ([0040]). These operations include braking ([0028]), which is a deceleration and significant braking is deceleration to a stop, which would be applied as required. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Noda, by incorporating the teachings of Gassmann, such that the vehicle is controlled to brake based on a likelihood of a collision being above a predetermined threshold, including stopping the vehicle as required by the situation.
The motivation to do so is that, as acknowledged by Gassmann, this allows for better obstacle avoidance which improves safety ([0028], [0040]). 

In regards to claim 18, Noda teaches the one or more non-transitory computer-readable media of claim 16.
Claim 18 recites one or more non-transitory computer-readable media having substantially the same features of claim 8 above, therefore claim 18 is rejected for the same reasons as claim 8.

Claims 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of Xiao (US 20200033859).
In regards to claim 9, Noda teaches the method of claim 6.
Noda does not teach: wherein a width of a portion of the first safety area is expanded based at least in part on a representation of the vehicle at a position along the first safety area at a future time. 
However, Xiao teaches determining a region of interest based on a predicted path, which is a future path adjusting the size of the region of interest based on parameters of the vehicle ([0046]-[0051]). This results in adjusting the region of interest at both a present and future time based on vehicle parameters, which are a representation of the vehicle at the current and future positions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Noda, by incorporating the teachings Xiao, such that the planned travel area is set as the region of interest and adjusted based on current and predicted paths of the vehicle and parameters that represent the vehicle at current and future times, which results in both expanding or reducing the size of the area as required. 
The motivation to do so is that, as acknowledged by Xiao, this allows for better filtering of information and therefore improved processing load ([0004]).

In regards to claim 14, Noda teaches the method of claim 6.
Noda does not teach: wherein determining the second safety area further comprises: 
determining the second safety area based at least in part on a velocity of the vehicle being below a threshold velocity.
However, Xiao teaches adjusting the size of a region of interest of a vehicle by reducing the size of the region of interest when moving below a threshold speed ([0050]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Noda, by incorporating the teachings of Xiao, such that the planned travel area is a region of interest of the own vehicle and is bounded based on a relationship with speed of the own vehicle including a threshold speed, below which the planned travel area is reduced, which results in the crossing object existence area determinations being adjusted.
The motivation to do so is that, as acknowledged by Xiao, this allows for better filtering of information and therefore improved processing load ([0004]). 

In regards to claim 19, Noda teaches the one or more non-transitory computer-readable media of claim 16. 
Claim 19 recites one or more non-transitory computer-readable media having substantially the same features of claim 9 above, therefore claim 19 is rejected for the same reasons as claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Watanabe et al. (US 10384676) teaches determining a travelable area for a vehicle to travel in. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661